Opinion filed December 8, 2005 












 








 




Opinion filed December 8, 2005 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00334-CR 
                                                    __________
 
                                      DANIEL
LAGUNAS, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 106th District Court
 
                                                         Gaines
County, Texas
 
                                                  Trial
Court Cause No. 05-3553
 

 
                                                                   O
P I N I O N
 
The jury convicted Daniel Lagunas of possession of
marihuana and assessed his punishment at confinement for 2 years and a $5,000
fine.  The jury recommended that
appellant be placed on community supervision. 
The trial court suspended the imposition of the sentence and placed
appellant on community supervision for 10 years.  We dismiss the appeal.




The record reflects that the sentence was
suspended in open court on August 31, 2005, that a motion for new trial was not
filed, and that the notice of appeal was filed on October 3, 2005, 33 days
after the date the sentence was suspended in open court.  When the clerk=s
record was filed in this court, the clerk of this court wrote the parties on
November 23, 2005, advising them that it appeared the notice of appeal was out
of time.  Appellant was directed to
respond showing grounds for continuing the appeal.  On November 30, 2005, this court received a
letter from appellant=s
counsel stating that there was no reasonable explanation for the failure to
file a timely notice appeal and that he was not appointed to represent
appellant until October 27, 2005.
Pursuant to TEX.R.APP.P. 26.2(a)(1), appellant=s notice of appeal was due to be filed
on or before September 30, 2005, 30 days after the date sentence was suspended
in open court.  Absent a timely notice of
appeal or compliance with TEX.R.APP.P. 26.3, this court lacks jurisdiction to
entertain an appeal.  Slaton v. State,
981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 
(Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute
v. State, 744 S.W.2d 96 (Tex.Cr.App.1988). 
Appellant may be able to secure an out-of-time appeal by filing a
postconviction writ pursuant to TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon
2005).
The appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
December 8, 2005
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.